UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT JOHN SCHIEBLE, JR.,             
                Plaintiff-Appellant,
                 v.
STATE OF SOUTH CAROLINA;
EMPLOYMENT SECURITY COMMISSION;                 No. 00-2476
DORCHESTER COUNTY JUDICIARY
COMMISSION; DORCHESTER COUNTY
SHERIFF’S DEPARTMENT,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                       (CA-00-2930-2-18RB)

                      Submitted: March 6, 2001

                      Decided: April 16, 2001

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Robert John Schieble, Jr., Appellant Pro Se. Harold Williams Funder-
burk, Jr., SOUTH CAROLINA EMPLOYMENT SECURITY COM-
MISSION, Columbia, South Carolina, for Appellees.
2                SCHIEBLE v. STATE OF SOUTH CAROLINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert John Schieble, Jr., appeals from the district court’s order
dismissing without prejudice his civil action. The district court dis-
missed the action upon the recommendation of the magistrate judge.
Although we vacate the district court’s order and remand for further
proceedings, we express no opinion regarding the merits of this
action.

   Under 28 U.S.C. § 636(b)(1) (1994), the district court is obligated
to review de novo those portions of the magistrate judge’s report to
which objections are filed. United States v. Schronce, 727 F.2d 91, 93
(4th Cir. 1984). The district court’s order, however, does not state that
it conducted a review of the record as to those objections or made a
decision on the disputed issues de novo. Because Schieble made
timely objections to the magistrate judge’s factual findings, the dis-
trict court’s error was not harmless. Orpiano v. Johnson, 687 F.2d 44,
47 (4th Cir. 1982).

   Accordingly, we vacate the district court’s order and remand the
matter for the district court to conduct de novo review and issue a
decision, or state that it conducted such review before rendering its
previous decision. We deny Schieble’s motion for general relief. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                        VACATED AND REMANDED